Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant

2.	The following is a FINAL action upon examination of application number 16/951,567, filed on 11/18/2020. Claims 1-17 are pending in the application and have been examined on the merits discussed below.

Priority

3.	Application 16/951,567, filed 11/18/2020 claims foreign priority to 2020-061068, filed 03/30/2020.
Response to Amendment

4.	In the response filed August 24, 2022, Applicant amended claims 1-7 and 9-13, and did not cancel any claims. New claims 14-17 were presented for examination. 

5.	Applicant's amendments to claims 1, 2, and 4 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim objections; accordingly, these objections have been removed.

6.	Applicant's amendments to claims 1, 7, 9, and 13 are hereby acknowledged. The amendments are sufficient to overcome the previously issued rejections of claims 1-13 under 35 U.S.C. 112(b); accordingly, these rejections have been withdrawn.
7.	Applicant's amendments to claims 1 and 13 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been maintained.

Response to Arguments

8.	Applicant's arguments filed August 24, 2022, have been fully considered.

9.	Applicant submits “it is initially submitted that the claims are necessarily rooted in computer technology, as they relate to displaying map information representing a map.” [Applicant’s Remarks, 08/24/2022, page 12]

In response to Applicant’s suggestion that the claimed features are “necessarily rooted in computer technology,” Examiner refers Applicant to Example 23 (from the July 2015 Update – Appendix 1), which relates to a graphical user interface (GUI). The Examiner notes that Applicant’s claims are distinguishable from claim 1 of Example 23 for at least the following three reasons: First, in contrast to Applicant’s claims, claim 1 of Example 23 does not set forth or describe an abstract idea. Second, while claim 1 of Example 23 addresses a problem with overlapping windows within a graphical user interface, Applicant’s claims address a problem of “displaying information of immovables or movables on a map” which, in contrast to the overlapping windows of a GUI in Example 23, predates computer technology. While Applicant’s claims rely on generic computing elements to implement the refer, perform, and display, these elements are conventional and do not, individually or collectively, yield any technological improvement. Third, claim 1 of Example 23 is directed to the field of graphical user interfaces (GUI), solves a problem related thereto, and imposes limitations that manipulate and transform textual information, which is then displayed in the window of a GUI. In contrast, Applicant’s claims merely tie steps for displaying timing information, constant information [i.e., business hours -Specification at paragraph 0059], and variable information [i.e., service switching time - Specification at paragraph 0059] to a particular technological environment (computer-based operating environment), but fail to describe an inventive concept or solution since they rely on routine components and techniques, and fail to provide limitations that manipulate, transform, or improve upon a graphical user interface or any other technology. For at least these reasons, this argument is not persuasive.

10.	Applicant submits “that the claims do not recite an abstract idea under Prong 1 of revised Step 2A.” [Applicant’s Remarks, 08/24/2022, page 12]

Applicant argues under Step 2A Prong One “that the claims do not recite an abstract idea under Prong 1 of revised Step 2A.” The Examiner respectfully disagrees. In response, the Examiner maintains that the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions, which fall under “Certain Methods of Organizing Human Activity.” Notably, the Specification acknowledges that the data being evaluated to assist customers is vendor data (i.e., business entity information), and with particular respect to business hours and service content including sales of articles and food and drink and provision of the food and drink (Specification at paragraphs 0046-0048), and that the result of the invention (i.e., the action initiated in the last step of the claim) may encompass, e.g., a display of constant information indicating business hours and variable information indicating a service switch time provided at a shop, which plainly falls under the scope of commercial interactions. Therefore, the claims, when read in light of the Specification, plainly recite activities falling within the realm of commercial interactions, marketing or sales activities, and/or managing personal behavior or relationships or interactions (of vendors).  
Moreover, Applicant’s argument is not persuasive because the claim steps for “receive people flow information on the map information, determine a recommended business location of the movable based on the people flow information, and deliver the determined recommended business location to a business entity possessing the movable”, “receive attribute information indicating an attribute of each person included in the people flow information, and determine the recommended business location of the movable based on information of the movable, the people flow information, and the attribute information”, “receive sales information indicating information on sales including a business location, business hours, and sales; and predict predicted sales at the recommended business location based on the people flow information and the sales information, and deliver the predicted sales to the business entity possessing the movable” recited in claims 8-10, involve the identification of people flow, sales information, and recommendation of a business location, which plainly falls within the realm of commercial interactions, such as marketing or sales activities. For at least these reasons, Applicant’s argument is not persuasive.

11.	Applicant submits “that the amended claims incorporate such abstract idea to which the claims may be directed (if any) into a practical application thereof.” [Applicant’s Remarks, 08/24/2022, page 12]

The Examiner respectfully disagrees. In response to Applicant’s argument “that the amended claims incorporate such abstract idea to which the claims may be directed (if any) into a practical application thereof,” it is maintained that the judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – a memory and a hardware processor. The hardware processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying timing information corresponding to a timing, and displaying information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Furthermore, the Examiner notes that confining the claimed refer, perform, and  display  to a digital/electronic operating environment merely serves to link the use of the judicial exception to a particular technological environment (computing environment), which does not amount to a practical application or add significantly more than the abstract idea itself. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. The Examiner refers Applicant to the Core Wireless decision, which was a decision in which the CAFC recognized that the claims recite a specific improvement over prior art systems via the improved user interface for summarizing applications, citing the Specification's support for the improvement particularly to electronic devices with small screens and the noted deficiency of prior art interfaces related to the functioning of the computer, such as the prior art interfaces' requirement for a user "to scroll around and switch views many times to find the right data/functionality." In contrast, the Applicant's claims and Specification do not identify any specific technological deficiency in the prior art that is resolved by Applicant’s invention. Applicant’s claims are not directed to a solution that can be analogized to the computer-rooted solution such as the one under consideration in Core Wireless, but instead rely on a generic computer to refer to associated information, display timing information, display constant information and variable information, though without yielding any discernible improvement to the memory, the hardware processor, or any other technological elements or technical field. For at least these reasons, Applicant’s argument is not persuasive.

12.	Applicant submits that “the specific manner in which the displayed information is limited to simultaneously including the constant information and the variable information, and especially with the variable information including the information indicating the service switching time provided at the shop, is surely submitted to impose meaningful limits on the claims, and does not preempt all manners of providing map information.” [Applicant’s Remarks, 08/24/2022, pages 12-13]

The Examiner respectfully disagrees. With respect to the pre-emption concern, “[w]hat matters is whether a claim threatens to subsume the full scope of a fundamental concept, and when those concerns arise, we must look for meaningful limitations that prevent the claim as a whole from covering the concept’s every practical application.” CLS Bank Intern, v. Alice Corp. Pty. Ltd., 717 F.3d 1269,1281 (Fed. Cir. 2013). Pre-emption is not a separate test. To be clear, the proper focus is not preemption per se, for some measure of preemption is intrinsic in the statutory right granted with every patent to exclude competitors, for a limited time, from practicing the claimed invention. See 35 U.S.C. § 154. Rather, the animating concern is that claims should not be coextensive with a natural law, natural phenomenon, or abstract idea; a patent-eligible claim must include one or more substantive limitations that, in the words of the Supreme Court, add “significantly more” to the basic principle, with the result that the claim covers significantly less. See Mayo 132 S. Ct. at 1294. Thus, broad claims do not necessarily raise § 101 preemption concerns, and seemingly narrower claims are not necessarily exempt. See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”). Because the claimed subject matter covers patent-ineligible subject matter, the pre-emption concern is necessarily addressed. “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, 788 F.3d at 1379. Accordingly, Applicant’s preemption-based argument is not persuasive.

For the reasons above in addition to the reasons set forth below in the updated §101 rejection, the arguments and amendments are not sufficient to overcome the §101 rejection.

13.	Applicant submits “that Resheff and Nordstrom, alone or together in proper combination, fail to disclose or render obvious such features of amended independent claim 1, at least including: the constant information and the variable information being simultaneously displayed, with the variable information including the information indicating the service switching time provided at the shop of the immovable or the movable.” [Applicant’s Remarks, 08/24/2022, page 13]

	Applicant submits “that Resheff and Nordstrom, alone or together in proper combination, fail to disclose or render obvious such features of amended independent claim 1, at least including: the constant information and the variable information being simultaneously displayed, with the variable information including the information indicating the service switching time provided at the shop of the immovable or the movable.” Applicant's argument has been considered, however the argument is primarily raised in support of the amendments to independent claim 1, and therefore is believed to be fully addressed via the new ground of rejection under §103 set forth below, which incorporates a new reference to teach the new limitations of claim 1. Accordingly, the amendment and supporting arguments are believed to be fully addressed via the new ground of rejection set forth under §103 below.

14.	Applicant submits “claims 5 and 10-12 are each directly or indirectly dependent from independent claim 1, which is again not rendered obvious by Resheff and Nordstrom for at least the reasons discussed supra. In this regard, it is submitted that Reese, Christian, Natarajan, and Dermer fail to cure the deficiencies of Resheff and Nordstrom.” [Applicant’s Remarks, 08/24/2022, page 16]

	In response to Applicant’s argument that “Reese, Christian, Natarajan, and Dermer fail to cure the deficiencies of Resheff and Nordstrom,” it is noted that Reese, Christian, Natarajan, and Dermer were not relied upon as evidence to support the rejection of independent claim 1. Applicant's argument has been considered, however the argument is primarily raised in support of the amendments to independent claim 1, and therefore is believed to be fully addressed via the new ground of rejection under §103 set forth below, which incorporates a new reference to teach the new limitations of claim 1. Accordingly, the amendment and supporting arguments are believed to be fully addressed via the new ground of rejection set forth under §103 below. The Examiner has addressed the claim amendments in the updated rejection below, responsive to the limitations introduced by the claim amendments. Furthermore, it is noted that Applicant has not presented specific arguments against the rejections of claims 5 and 10-12 raised in the previous office action.

15.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Objections

16.	Claim 6 is objected to because of the following informalities: typographical error. 

17.	Claim 6 was amended to recite “identify business information corresponding to the received date and time from among the plurality of pieces of business information associated with the immovable or the movable, to be disoplayd on the map information.” Claim 6 should read “identify business information corresponding to the received date and time from among the plurality of pieces of business information associated with the immovable or the movable, to be displayed on the map information.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

18.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

19.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
20.	Claim 6 was amended to recite “the information associated with the immovable or the movable.” The phrase “the information associated” lacks antecedent basis and therefore renders the claims indefinite. Appropriate correction is required. 
 
Claim Rejections - 35 USC § 101

21.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

22.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
23.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-12 and 14-17) and method (claim 13) are directed to at least one potentially eligible category of subject matter (i.e., machine, and process, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-17 is satisfied.
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for displaying business information of vendors and mobile vendors to assist customers (see paragraph [0061] of the Specification), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), as well as commercial interactions (e.g., marketing or sales activities/behaviors or business relations). With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
refer to associated information in which identification information identifying an immovable or a movable is associated with information on the immovable or the movable, to identify timing information corresponding to a timing with respect to which the associated information is to be referred to, from among the information on the immovable or the movable on map information representing a map (This step describes commercial activity such as sales/marketing activities because the data obtained (i.e., identification information identifying an immovable or a movable) is customer/vendor related data), and 
perform control to display the timing information at a position corresponding to the immovable or the movable associated with the timing information in the map information (The “display” step also describes commercial activity such as sales/marketing activities or business relations because the data displayed encompasses sales/marketing data. Even if the “display” step is interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity),
wherein the hardware processor is further configured to simultaneously display constant information which does not change at any timing at which the constant information is referred to and variable information which is configured to change depending on a timing at which the variable information is referred to, and wherein the variable information includes information indicating a service switching time provided at a shop of the immovable or the movable (This is an additional element to be evaluated under Step 2A Prong Two and Step 2B below).
Considered together, these steps set forth an abstract idea of gathering information associated with fixed and movable business entities and providing the gathered information to customers [See Specification at paragraph 0005 describing “an object thereof is to provide an information display system and an information display method that can display information on an immovable or a movable...”], which falls under the under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” abstract idea grouping described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below. Independent claim 13 recites similar limitations as those recited in claim 1 and therefore is found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. The additional elements are: a memory, and a hardware processor coupled to the memory (claim 1). Furthermore, it is noted that most of the steps recited in claim 13 are disembodied steps. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). The “display the timing information” amounts to insignificant extra-solution activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). Even if the step for “simultaneously display constant information and variable information” is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution activity, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are: a memory, and a hardware processor coupled to the memory (claim 1). Furthermore, it is noted that most of the steps recited in claim 13 are disembodied steps. These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), merely serve to link the use of the judicial exception to a particular technological environment, and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any type of computing device under the sun can be used to implement the claimed invention (Specification at paragraph [0032]: e.g., “The user terminal 30 is a mobile terminal such as a cellular phone, a smartphone, a tablet, or a notebook PC, for example...”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). With respect to the “display timing information” step, it is noted that transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). Even if the step for “simultaneously display constant information and variable information” is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d)
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-12 and 14-17 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claim 2 recites receive movable information including the identification information and position information indicating a position of the movable from the movable, and the processor is configured to: refer to the associated information to identify the identification information included in the received movable information; and perform control to display the identified identification information at the position corresponding to the position information included in the received movable information in the map information, dependent claim 3 recites wherein the information on the immovable or the movable includes business information of the immovable or business information of the movable, dependent claim 4 recites receive input of designation of a date and time from a user, and the processor is configured to refer to the associated information to identify information corresponding to the received date and time from among the associated information which is associated with the immovable or the movable, to be displayed on the map information, claim 6 recites wherein the information associated with the immovable or the movable includes a plurality of pieces of business information different for different time slots, and identify business information corresponding to the received date and time from among the plurality of pieces of business information associated with the immovable or the movable, to be disoplayd on the map information; and perform control to display the identified business information, claim 8 recites receive people flow information on the map information, determine a recommended business location of the movable based on the people flow information, and deliver the determined recommended business location to a business entity possessing the movable, claim 9 recites receive attribute information indicating an attribute of each person included in the people flow information, and determine the recommended business location of the movable based on information of the movable, the people flow information, and the attribute information, claim 10 recites receive sales information indicating information on sales including a business location, business hours, and sales; and predict predicted sales at the recommended business location based on the people flow information and the sales information, and deliver the predicted sales to the business entity possessing the movable, claim 11 recites predict the predicted sales at the recommended business location based on the information of the movable, the people flow information, the attribute information, and the sales information, claim 12 recites receive shop opening information indicating information on a request for shop opening as information including a location, hours, and service content of a shop a business entity desires to open; notify the business entity of availability based on the shop opening information and judgement information indicating information for judging location availability, and perform navigation for a required procedure when notifying the business entity that the location is available, however these limitations are part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Dependent claims 5, 14, and 15 have been evaluated as well, however, similar to claims 2-4, 6, 8-12, these claims also recite steps/details that are part of the abstract idea itself when analyzed under Step 2A Prong One of the eligibility inquiry and thus fall within the scope of the same “Certain methods of organizing human activity” abstract idea grouping identified in the independent claims. While claims 5 and 7 recite the additional elements of a method of the designation of the date and time including an input method, a scroll method, and a preview method, and change display of the immovable or the movable on the map information which, although not part of the abstract idea itself, do not amount to a practical application (under Step 2A Prong Two) or significantly more (under Step 2B) because these limitations fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, it is noted that the claimed use of an input method, a scroll method, and a preview method (claim 5) is recited at a high level of generality, these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., van Weele et al., Patent. No.: US 5,631,825 (col. 38, lines 21-26: “The time scroll bar 236 is a conventional graphic scroll bar which allows the operator to position the value ruler 226 at the desired point in time.”). Similarly, the claimed changing display of the immovable or the movable on the map information (claim 7) is recited at a high level of generality, these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Tanizaki, Pub. No.: US 2017/0336216 A1 (paragraph 0005: “conventional systems that provide guidance by updating map information present on a client side.”). With respect to the “receiving” steps in claims 2, 4, 8-10, and 12, and the “displaying” steps in claims 2 and 6, the “receiving” and “displaying” activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application. See MPEP 2106.05(g). In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d)). With respect to the “display” steps in claims 16 and 17, it is noted that the activity directed to display information is interpreted as insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d).
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106.

Claim Rejections - 35 USC § 103

24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

27.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
28.	Claims 1-4, 6-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Resheff et al., Pub. No.: US 2021/0035196 A1, [hereinafter Resheff], in view of Nordstrom, Pub. No.: US 2013/0027227 A1, [hereinafter Nordstrom], in view of Taylor, Pub. No.: US 2017/0098266 A1, [hereinafter Taylor], in further view of Karani, Pub. No.: US 2010/0161215 A1, [hereinafter Karani].

As per claim 1, Resheff teaches an information display system (paragraph 0006, discussing a system to accurately determine the locations of mobile merchants and then use this information to provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations; paragraph 0035) comprising: 

a memory (paragraph 0036, discussing that the data management system includes a processor which, along with physical memory 204, coordinates the operation and interaction of the associated data and data processing modules); and 

a hardware processor coupled to the memory (paragraph 0036, discussing that the data management system includes a processor which, along with physical memory 204, coordinates the operation and interaction of the associated data and data processing modules; paragraph 0209, discussing that the hardware systems implementing or providing the disclosed embodiments operate more efficiently and are transformed into more accurate and effective devices and system), the hardware processor (paragraph 0036) being configured to: 

	refer to associated information in which identification information identifying an immovable or a movable is associated with information on the immovable or the movable, to identify timing information corresponding to a timing with respect to which the associated information is to be referred to, from among the information on the immovable or the movable on map information representing a map (paragraph 0037, discussing that the data utilized by the data processing modules includes the data stored in merchant database 228, mobile merchants table data 234...The data stored in merchant database 228 includes merchant profile data, and merchant location data; paragraph 0042, discussing that data related to merchants identified as mobile merchants is then stored as part of mobile merchants table data 234 for further analysis and processing...Mobile merchants table data 234 may include data such as, but not limited to, a merchant identification number, a merchant name, a precise point location associated with a mobile merchant on one or more days or at one or more times of day…; paragraph 0094, discussing overlaying a consumption graph on a map, for example on a display of an electronic device…One reason for overlaying a consumption graph on a map on a device display is to allow a customer to confirm the precise point location associated with a merchant; paragraph 0126, discussing that a customer of a merchant may indicate through a user interface that they would like to be notified in real-time about the location of a specified merchant…; paragraph 0144, discussing that a precise address is used to refer to the location of a mobile merchant on a particular date; paragraph 0148, discussing that another practical use for the data in the mobile merchants tables is to provide customers with data regarding mobile merchants, as well as to provide location-based services that utilize customer and mobile merchant location data; paragraph 0160, discussing that once data associated with relationships between customers and mobile merchants is formatted into one or more customer-merchant relationship tables at 812, process flow proceeds to 814. At 814, data representing one or more dates of interest associated with a customer and one or more locations of interest associated with a customer is obtained and corresponding merchant location data is retrieved from the one or more mobile merchants tables [i.e., This shows identifying timing information corresponding to a timing with respect to which the associated information is to be referred to, from among the information on the immovable or the movable on map information representing a map]; paragraph 0161, discussing that typically, the date of interest is the present date, and may also include a time of day, such as the present time of day...For example, a customer might specify, through a user interface that they would like to be alerted about the actual and/or predicted location of a particular mobile merchant, minutes, hours, days, weeks, months, or even years in advance; paragraph 0171, discussing that a customer may indicate one or more dates/times of interest through a user interface…a customer may also submit a query manually, for instance, through a user interface…, and data regarding the location of one or more mobile merchants may then be retrieved from the mobile merchants tables and provided to the customer upon request; paragraph 0008, discussing that the locations and schedules of the mobile merchants are then made available to customers of the mobile merchants; paragraph 0168), and 

	perform control to display the timing information (paragraph 0008, discussing that once the mobile merchants are identified, the locations and schedules of the mobile merchants are determined. The locations and schedules of the mobile merchants are then made available to customers of the mobile merchants [i.e., This shows displaying the timing information]; paragraph 0032, discussing a method and system to accurately determine, and track the locations of mobile merchants and then use this information to provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations; paragraph 0049, discussing that mobile merchant data provided to customers by mobile merchant data provider module may include data such as, but not limited to, current location data associated with mobile merchants, ratings and reviews associated with mobile merchants, a listing of products or services provided by mobile merchants,…, links to websites or pages on social media platforms associated with mobile merchants, data regarding expected wait times at mobile merchants,…, or data regarding events or sales associated with mobile merchants; paragraph 0109, discussing that the precise point location is displayed on the display; paragraph 0160, discussing that  once data associated with relationships between customers and mobile merchants is formatted into one or more customer-merchant relationship tables at 812, process flow proceeds to 814. At 814, data representing one or more dates of interest associated with a customer and one or more locations of interest associated with a customer is obtained and corresponding merchant location data is retrieved from the one or more mobile merchants tables; paragraph 0161, discussing that typically, the date of interest is the present date, and may also include a time of day, such as the present time of day...For example, a customer might specify, through a user interface that they would like to be alerted about the actual and/or predicted location of a particular mobile merchant, minutes, hours, days, weeks, months, or even years in advance; paragraph 0006).

While Resheff teaches displaying the timing information (paragraphs 0008, 0032, 0109, 0160, 0161), it does not explicitly teach that the timing information is displayed at a position corresponding to the immovable or the movable associated with the timing information in the map information; and wherein the hardware processor is further configured to simultaneously display constant information which does not change at any timing at which the constant information is referred to and variable information which is configured to change depending on a timing at which the variable information is referred to, and wherein the variable information includes information indicating a service switching time provided at a shop of the immovable or the movable. Nordstrom in the analogous art of mechanisms for interfacing customers with mobile vendors teaches:

perform control to display the timing information at a position corresponding to the immovable or the movable associated with the timing information in the map information (paragraph 0048, discussing that a field may identify hours during which the vendor  provides services…; paragraph 0049, discussing that a field 56-11 may identify a current, or last known, location of the vendor device…; paragraph 0061, discussing that the user trigger includes user trigger criteria, which identify when the user trigger occurs. The user trigger criteria indicates that the user trigger should occur when a vendor vehicle which provides a food type of "Italian" comes within 300 yards of the location of the user device between the times of 11:00 am and 1:00 pm. A user trigger action indicates that upon the occurrence of such an event, the server  should generate an IM message containing the vendor name, which may be obtained, for example, from the field 56-1 of the vendor profile associated with the respective vendor, and the current location of the vendor vehicle [i.e., movable]. Thus, when the user trigger triggers, or occurs, the user will receive an IM message indicating the name and location of a vendor and vendor vehicle, respectively, which provides Italian food…; paragraph 0068, discussing that in response to a search request from a user device, the server accesses a plurality of vendor profiles, and identifies at least one vendor based on a match between the user search criteria in the search request and vendor data maintained in a vendor profile. The server determines a current location of a vendor vehicle associated with the at least one vendor, and sends the current location of the vendor vehicle to the user device that issued the search request…; paragraph 0069, discussing that the server may also identify a plurality of vendor profiles that match the user search criteria. The server may determine a current location of a vendor vehicle associated with each vendor whose vendor profile matches the user search criteria, and provide the current locations of multiple vendor vehicles to the user device that issued the search request; paragraphs 0087-0089, discussing that a Vendor online profile is created and the Vendor's location information may then be automatically collected in a real-time, continuous manner and stored in a searchable, network-accessible database to allow Customers to search for, locate and navigate to the Vendor, often in real time manner. Through a method of interface a Vendor will pre-register with to create an profile and will provide various data, content and/or uploads about their business to assist Customers in searching for them, which may include, but not be limited to: Owner or Business Name,…, Vendor's general product category, specific product listings,…, business hours,…, and other Vendor profile information and other business information that describes their products, business, services or other business attributes; paragraph 0115, discussing a searchable database containing both the Vendor and Customer profile information that could be used, for example, by a Customer to locate a Vendor(s) of interest that meets certain criteria (e.g., by a search criteria such as distance from customer, price range, etc.) and to map the Vendor's current location relative to the Customer in a real-time manner using GPS or other positioning methods with the intention of engaging in a business transaction with them; paragraphs 0123-0124, discussing that the server(s) returns to the customer a text or graphical version report(s) that may include a list of Vendors that best meet their search criteria and also a real-time map that indicates where the Vendors currently are located, as well as other information about the Vendor to assist the Customer in selecting a Vendor that best meets their search criteria or preferences [i.e., This shows displaying the information at a position corresponding to the immovable or the movable associated with the identified information in the map – as noted above, the vendor information includes business hours]. This may include, sortable data including but not be limited to: other customer feedback ratings, specials or coupon information, or any other information about their product, business, location or service; paragraph 0247, discussing that vendors publish their typical route maps, or a visible time stamped, "bread crumb trail" in order to inform Customers so they can better predict how to locate the Vendor at a given time of day should they wish to engage in a transaction with the Vendor; paragraph 0258, discussing that outputs may also include maps that highlight Vendor routes with distinguishing elements such as the time of day a particular route is typically travelled, the route covered during a defined period of time, or a route covered only during a certain day of the week, etc.; paragraphs 0188, 0189, 0205, 0206).

 Resheff is directed toward a method and system to determine and track locations of mobile merchants, and provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations. Nordstrom relates to mechanisms for interfacing customers with mobile vendors. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Resheff with Nordstrom because the references are analogous art because they are both directed to solutions for providing information related to mobile merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying Resheff to include Nordstrom’s feature for displaying the timing information at a position corresponding to the immovable or the movable associated with the timing information in the map information, in the manner claimed, would serve the motivation of allowing mobile businesses and their customers to more effectively and efficiently connect and conduct business with each other (Nordstrom at paragraph 0080); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Resheff-Nordstrom combination does not explicitly teach wherein the hardware processor is further configured to simultaneously display constant information which does not change at any timing at which the constant information is referred to and variable information which is configured to change depending on a timing at which the variable information is referred to, and wherein the variable information includes information indicating a service switching time provided at a shop of the immovable or the movable. Taylor in the analogous art of real-time marketplace information systems and methods teaches:

wherein the hardware processor is further configured to simultaneously display constant information which does not change at any timing at which the constant information is referred to and variable information which is configured to change depending on a timing at which the variable information is referred to (paragraph 0020, discussing a processor-implemented method for providing local marketplace information to a user, comprising: receiving a location from a user via a user computing device; displaying, on the user computing device, a plurality of vertical categories related to the location;…; and displaying, on the user computing device, concurrently with the display of business listings, a plurality of updates from businesses to which the business listings correspond; paragraph 0022, discussing that the method may further comprise: receiving, via a further computing device, a new update on behalf of a business for which a listing is displayed; and displaying, on the user computing device, the new update concurrently with the listing corresponding to the business from which the new update has been received [i.e., This shows simultaneously displaying constant information and variable information]; paragraph 0024, discussing displaying, on the user computing device, concurrently with the display of business listings, a plurality of updates from businesses to which the business listings correspond; paragraph 0055, discussing that the key features of the screen shot are the display of a categorized list of local businesses concurrently with the display of real-time updates [i.e., variable information] from the listed businesses; paragraph 0057, discussing that the listing for each business includes a thumbnail, which may be a picture or an icon, for example, and some text 82, which may include a business name, an address, opening times [i.e., constant information],…, etc. Also included in the text, there may be a status update or an indication of whether there is a recent status update or market update in the real-time market update section…; paragraphs 0067, 0072).

Attorney Docket No. P61945U.S. Pat. Appl. No. 16/951,567
The Resheff-Nordstrom combination describes features related to information display and mobile merchants management. Taylor relates to a real-time local marketplace information system and method. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Resheff-Nordstrom combination with Taylor because the references are analogous art because they are both directed to solutions for providing information related to merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying the Resheff-Nordstrom combination to include Taylor’s feature for simultaneously displaying constant information which does not change at any timing at which the constant information is referred to and variable information which is configured to change depending on a timing at which the variable information is referred to, in the manner claimed, would serve the motivation of delivering comprehensive and accurate information of businesses to shoppers (Taylor at paragraph 0006); or in the pursuit of enabling shoppers to effectively find, organize and plan their local shopping strategies before going out into the marketplace (Taylor at paragraph 0012); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Resheff-Nordstrom-Taylor combination teaches variable information and describes that the variable information includes real-time updates (Taylor at paragraph 0063, discussing that the text may also include the business name, address, phone number, timestamp, a status update etc. The display of the real-time updates is updated as and when a business provides an update to the system 10; paragraph 0065, discussing that as an example, if the user selects the button for favorites, the display area will switch from displaying businesses related to the selected subcategory to displaying the user's favorite businesses...In conjunction with this, the display area will display real time updates from the user's favorite businesses... Also, the map will convert to displaying the locations of the favorite businesses; paragraph 0075), the Resheff-Nordstrom-Taylor combination does not explicitly teach wherein the variable information includes information indicating a service switching time provided at a shop of the immovable or the movable. However, Karani in the analogous art of information display systems teaches this concept. Karani teaches:

wherein the variable information includes information indicating a service switching time provided at a shop of the immovable or the movable (paragraph 0024, discussing displaying the results of a POI (point of interest) hour-based search, configured to show POIs that will be closing at some point in the near future, e.g., within 30 minutes, as well as POIs within the search criteria that will have an hour-based feature occurring within the near future, e.g., breakfast starting within 30 minutes; paragraph 0029, discussing that a mobile device including a navigation system with access to a POI hour-based database built to include time of day (TOD) information for given POIs. Exemplary TOD information includes hours of operation, days of week of operation, hours for given services (e.g., breakfast served, dinner served) [i.e., the hours for breakfast and the hours for dinner correspond to the information indicating a service switching time provided at a shop of the immovable or the movable]; paragraph 0031, discussing that the use of TOA (time of arrival) is important to best avoid wasteful navigation by the mobile device navigation system to a POI just after it closes, or stops serving breakfast, etc.; paragraph 0048, discussing that exemplary hour-based information includes the hour-based activity, e.g., "open", or "breakfast". Other hour-based information may include a START time for the given hour-based activity. Similarly, the hour-based information preferably includes an END time for the associated hour-based activity [i.e., as noted above, the hour-based activity refers to breakfast service – providing the start time and end time for the breakfast hours also shows a service switching time]; paragraphs 0051-0053, discussing that the invention includes two critical components: business hours or other hour-based information (either static and/or dynamically updated); and (b) a server search capability to retrieve the business hours or other hour-based information for selected POIs; paragraph 0054, discussing that the smart navigation application system preferably displays hour-based information with color-coding. For instance, the display of the mobile device navigation system preferably presents a series of POIs to the user, allowing selection of a desired POI based on the presented hour-based information; paragraph 0068, discussing displaying the results of a POI hour-based search, configured to show POIs within the search criteria that will have an hour-based feature occurring within the near future, e.g., breakfast starting within 30 minutes; FIG. 3, illustrating a breakfast switching time provided at McDonald’s [i.e., immovable]; paragraph 0039).
The Resheff-Nordstrom-Taylor combination describes features related to information display and vendor information management. Karani relates to providing business related information to customers. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Resheff-Nordstrom-Taylor combination with Karani because the references are analogous art because they are both directed to solutions for providing information related to merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying the Resheff-Nordstrom-Taylor combination with Karani’s feature indicating that variable information includes information indicating a service switching time provided at a shop of the immovable or the movable would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the business update information of the Resheff-Nordstrom-Taylor combination for the service switching time information of Karani. Both represent variable merchant/business information that is displayed; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Resheff-Nordstrom-Taylor combination with Karani’s feature for including variable information including information indicating a service switching time provided at a shop of the immovable or the movable, in the manner claimed, would serve the motivation of allowing users to view information of a point-of-interest on a map where the location of an icon is representative of the location of the corresponding point-of-interest (Karani at paragraph 0007), or in the pursuit of providing users with business hour-based point-of-interest information (Karani at paragraph 0042); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Resheff-Nordstrom-Taylor-Karani combination teaches the information display system according to claim 1. Resheff further teaches wherein the processor is further configured to receive movable information including the identification information and position information indicating a position of the movable from the movable (paragraph 0025, discussing tracking the mobile merchant locations; paragraph 0037, discussing that mobile merchants table data 234 may include data such as, but not limited to, a merchant identification number, a merchant name, a precise point location associated with a mobile merchant on one or more days or at one or more times of day; paragraph 0171, discussing that data related to the mobile merchants may include data regarding the location of mobile merchants, and may be provided to a customer in a variety of formats. Further, the mobile merchant location data may comprise current data, depending on the one or more dates/times of interest associated with a particular customer. As noted above, a customer may indicate one or more dates/times of interest, for instance, through a user interface, or a default date/time of interest, such as the current date and current time of day may be used. The system and method disclosed may automatically send an alert containing mobile merchant location data to a customer...Data regarding the location of one or more mobile merchants may then be retrieved from the mobile merchants tables and provided to the customer upon request. Additionally, a current calendar or schedule may be provided to a customer, containing location data for a particular mobile merchant over any period of time desired by the customer; paragraph 0036), and 

the processor (paragraph 0036) is configured to: refer to the associated information to identify identification information included in the received movable information (paragraph 0023, discussing that updated locations for the identified mobile merchants are then periodically obtained and tracked…Then information related to the mobile merchants, such as the merchants' current location at a given time,…, offers from the merchants, and the like, is provided to current and potential customers of the mobile merchants; paragraph 0037, discussing that the data utilized by the data processing modules includes the data stored in merchant database 228, mobile merchants table data 234...The data stored in merchant database 228 includes merchant profile data, and merchant location data; paragraph 0042, discussing that data related to merchants identified as mobile merchants is then stored as part of mobile merchants table data 234 for further analysis and processing...Mobile merchants table data 234 may include data such as, but not limited to, a merchant identification number, a merchant name, a precise point location associated with a mobile merchant on one or more days or at one or more times of day…; paragraph 0144, discussing that a precise address is used to refer to the location of a mobile merchant on a particular date; paragraph 0160, discussing that  once data associated with relationships between customers and mobile merchants is formatted into one or more customer-merchant relationship tables at 812, process flow proceeds to 814. At 814, data representing one or more dates of interest associated with a customer and one or more locations of interest associated with a customer is obtained and corresponding merchant location data is retrieved from the one or more mobile merchants tables; paragraph 0171, discussing that a customer may indicate one or more dates/times of interest through a user interface…a customer may also submit a query manually, for instance, through a user interface…, and data regarding the location of one or more mobile merchants may then be retrieved from the mobile merchants tables and provided to the customer upon request); and 

perform control to display the identified identification information (paragraph 0023, discussing that information related to the mobile merchants, such as the merchants' current or predicted location at a given time,…, offers from the merchants, and the like, is provided to current and potential customers of the mobile merchants [i.e., This shows displaying the identified identification information]; paragraph 0032, discussing a method and system to accurately determine, and track the locations of mobile merchants and then use this information to provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations; paragraph 0109, discussing that the precise point location is displayed on the display; paragraph 0049, discussing that mobile merchant data provided to customers by mobile merchant data provider module may include data such as, but not limited to, current location data associated with mobile merchants, ratings and reviews associated with mobile merchants, a listing of products or services provided by mobile merchants,…, links to websites or pages on social media platforms associated with mobile merchants, data regarding expected wait times at mobile merchants,…, or data regarding events or sales associated with mobile merchants; paragraphs 0008).

	While Resheff teaches displaying the identified identification information (paragraphs 0008, 0023, 0109), it does not explicitly teach that the identified identification information is displayed at the position corresponding to the position information included in the received movable information in the map information. However, Nordstrom in the analogous art of mechanisms for interfacing customers with mobile vendors teaches this concept. Nordstrom teaches:

perform control to display the identified identification information at the position corresponding to the position information included in the received movable information in the map information (paragraph 0068, discussing that in response to a search request from a user device, the server accesses a plurality of vendor profiles, and identifies at least one vendor based on a match between the user search criteria in the search request and vendor data maintained in a vendor profile. The server determines a current location of a vendor vehicle associated with the at least one vendor, and sends the current location of the vendor vehicle to the user device that issued the search request…; paragraph 0115, discussing a searchable database containing both the Vendor and Customer profile information that could be used, for example, by a Customer to locate a Vendor(s) of interest that meets certain criteria (e.g., by a search criteria such as their product category, distance from Customer, price range, etc.) and to map the Vendor's current location relative to the Customer in a real-time manner using GPS or other positioning methods with the intention of engaging in a business transaction with them; paragraphs 0123-0124, discussing that the server(s) returns to the customer a text or graphical version report(s) that may include a list of Vendors that best meet their search criteria and also a real-time map that indicates where the Vendors currently are located, as well as other information about the Vendor [i.e., This shows displaying the identified identification information at the position corresponding to the position information included in the received movable information in the map information] to assist the Customer in selecting a Vendor that best meets their search criteria or preferences. This may include, sortable data including but not be limited to: other customer feedback ratings, specials or coupon information, or any other information about their product, business, location or service; paragraph 0148, discussing that another practical use for the data in the mobile merchants tables is to provide customers with data regarding mobile merchants; paragraph 0069).

Examiner notes that Nordstrom, in addition to Resheff as cited above, also teaches: receive movable information including the identification information and position information indicating a position of the movable from the movable (paragraph 0061, discussing the current location of the vendor vehicle; paragraph 0068, discussing that the server determines a current location of a vendor vehicle associated with the at least one vendor, and sends the current location of the vendor vehicle to the user device that issued the search request; paragraph 0115, discussing mapping the Vendor's current location relative to the Customer in a real-time manner using GPS or other positioning methods; paragraph 0069).

Resheff is directed toward a method and system to determine and track locations of mobile merchants, and provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations. Nordstrom relates to mechanisms for interfacing customers with mobile vendors. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Resheff with Nordstrom because the references are analogous art because they are both directed to solutions for providing information related to mobile merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying Resheff to include Nordstrom’s feature for displaying the identified identification information at the position corresponding to the position information included in the received movable information in the map information, in the manner claimed, would serve the motivation of allowing mobile businesses and their customers to more effectively and efficiently connect and conduct business with each other (Nordstrom at paragraph 0080); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, the Resheff-Nordstrom-Taylor-Karani combination teaches the information display system according to claim 1. Resheff further teaches wherein the information on the immovable or the movable includes business information of the immovable or business information of the movable (paragraph 0003: “In order to provide users with information regarding currently used merchants, or potential merchants, it is often necessary to determine the merchant's location, the merchant's hours of operation, and when the user is near the merchant. In many cases, determining where the merchant is located and the hours of operation is relatively simple. This is because many merchants operate at fixed physical locations, and at well-defined times at the fixed locations. However, more and more merchants are operating from variable, i.e., non-fixed, locations that, while still physical locations, vary according to time of day, day of the week, season etc. These mobile merchants are becoming more common in response to the ever-increasing mobility of customers and potential customers, and temporary or seasonal specialty markets; paragraph 0042, discussing that mobile merchants table data 234 may include data [i.e., business information] such as, but not limited to, a merchant identification number, a merchant name, an precise point location associated with a mobile merchant on one or more days or at one or more times of day, as well as a count of the number of transactions that have been conducted with a particular merchant for any given period of time; paragraph 0045, discussing that merchant profile data 230 includes data such as, but not limited to, the types of goods and/or services provided by a merchant, features or amenities provided by a merchant, a merchant rating and/or a price point associated with a merchant).

As per claim 4, the Resheff-Nordstrom-Taylor-Karani combination teaches the information display system according to claim 1. Resheff further teaches wherein the processor is further configured to receive input of designation of a date and time from a user (paragraph 0171, discussing that a customer may indicate one or more dates/times of interest through a user interface…a customer may also submit a query manually, for instance, through a user interface…, and data regarding the location of one or more mobile merchants may then be retrieved from the mobile merchants tables and provided to the customer upon request; paragraphs 0126, 0161, 0164), and 

the processor is configured to refer to the associated information to identify information corresponding to the received date and time from among the associated information which is associated with the immovable or the movable, to be displayed on the map information (paragraph 0042, discussing that data related to merchants identified as mobile merchants is then stored as part of mobile merchants table data 234 for further analysis and processing...Mobile merchants table data 234 may include data such as a precise point location associated with a mobile merchant on one or more days or at one or more times of day…; paragraph 0094, discussing overlaying a consumption graph on a map on a device display to allow a customer to confirm the precise point location associated with a merchant; paragraph 0126, discussing that a customer of a merchant may indicate through a user interface that they would like to be notified in real-time about the location of a specified merchant…; paragraph 0144, discussing that a precise address is used to refer to the location of a mobile merchant on a particular date; paragraph 0161, discussing that typically the date of interest is the present date, and may also include a time of day, such as the present time of day...For example, a customer might specify, through a user interface that they would like to be alerted about the actual and/or predicted location of a particular mobile merchant, minutes, hours, days, weeks, months, or even years in advance. Further, a customer might wish to view historical location data associated with a mobile merchant; paragraph 0171, discussing that a customer may indicate one or more dates/times of interest through a user interface…a customer may also submit a query manually, for instance, through a user interface…, and data regarding the location of one or more mobile merchants may then be retrieved from the mobile merchants tables and provided to the customer upon request [i.e., This shows referring to the associated information]; paragraphs 0029, 0106).

As per claim 6, the Resheff-Nordstrom-Taylor-Karani combination teaches the information display system according to claim 4. Resheff further teaches wherein the information associated with the immovable or the movable includes a plurality of pieces of business information different for different time slots (paragraph 0003, discussing that more and more merchants are operating from variable, i.e., non-fixed, locations that, while still physical locations, vary according to time of day, day of the week, season etc. These mobile merchants are becoming more common in response to the ever-increasing mobility of customers and potential customers, and temporary or seasonal specialty markets; paragraph 0004, discussing that many food service merchants now operate mobile trailers, trucks, and stands, that are stationed at locations, such as work sites, office/commercial settings, and special event locations that vary according to time of day, day of the week, etc.; paragraph 0029, discussing that the data representing the merchants and the transaction locations is further processed to identify merchants having user bases localized at different places on different days, or at different times of day; paragraph 0042, discussing that mobile merchants table data 234 may include data such as, but not limited to, a merchant identification number, a merchant name, an estimated and/or precise point location associated with a mobile merchant on one or more days or at one or more times of day [i.e., This shows that the information associated with the immovable or the movable includes a plurality of pieces of business information different for different time slots]; paragraph 0144, discussing that a mobile merchant may conduct transactions in a variety of locations in one zip code on a first day, and variety of locations in a second zip code on a second day; paragraphs 0114, 0159), and 

the processor is configured to: identify business information corresponding to the received date and time from among the plurality of pieces of business information associated with the immovable or the movable, to be disoplayd on the map information (paragraph 0037, discussing that the data utilized by the data processing modules includes the data stored in merchant database 228, mobile merchants table data 234...The data stored in merchant database 228 includes merchant profile data, and merchant location data; paragraph 0042, discussing that data related to merchants identified as mobile merchants is then stored as part of mobile merchants table data 234 for further analysis and processing...Mobile merchants table data 234 may include data such as, but not limited to, a merchant identification number, a merchant name, a precise point location associated with a mobile merchant on one or more days or at one or more times of day…; paragraph 0094, discussing one reason for overlaying a consumption graph on a map on a device display is to allow a customer to confirm the precise point location associated with a merchant; paragraph 0109, discussing that a precise point location is displayed on the display; paragraph 0126, discussing that a customer of a merchant may indicate through a user interface that they would like to be notified in real-time about the location of a specified merchant…; paragraph 0144, discussing that a precise address is used to refer to the location of a mobile merchant on a particular date; paragraph 0148, discussing that another practical use for the data in the mobile merchants tables is to provide customers with data regarding mobile merchants, as well as to provide location-based services that utilize customer and mobile merchant location data; paragraph 0160, discussing that data representing one or more dates of interest associated with a customer and one or more locations of interest associated with a customer is obtained and corresponding merchant location data is retrieved from the one or more mobile merchants tables; paragraph 0171, discussing that a customer may indicate one or more dates/times of interest through a user interface…a customer may also submit a query manually, for instance, through a user interface…, and data regarding the location of one or more mobile merchants may then be retrieved from the mobile merchants tables and provided to the customer upon request; paragraphs 0008, 0168); and 

perform control to display the identified business information (paragraph 0008, discussing that once the mobile merchants are identified, the locations and schedules of the mobile merchants are determined. The locations and schedules of the mobile merchants are then made available to customers of the mobile merchants; paragraph 0032, discussing a method and system to accurately determine, and track the locations of mobile merchants and then use this information to provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations; paragraph 0109, discussing that the precise point location is displayed on the display; paragraph 0049, discussing that mobile merchant data provided to customers by mobile merchant data provider module may include data such as, but not limited to, current location data associated with mobile merchants, ratings and reviews associated with mobile merchants, a listing of products or services provided by mobile merchants,…, links to websites or pages on social media platforms associated with mobile merchants, data regarding expected wait times at mobile merchants,…, or data regarding events or sales associated with mobile merchants).

As per claim 7, the Resheff-Nordstrom-Taylor-Karani combination teaches the information display system according to claim 1. While Resheff suggests changing display of the movable (paragraph 0030, discussing that newly available transaction data is utilized to continually update the mobile merchant data, such that accurate, timely, and relevant information regarding the locations and schedules of the mobile merchants can be made available to customers of the mobile merchants; paragraph 0134, discussing that once newly estimated and/or precise point locations associated with unknown transaction locations for a particular merchant are determined, process flow proceeds to 518. At 518, the data in one or more mobile merchants tables is updated to reflect the latest locations known to be associated with the particular mobile merchant; paragraph 0135: “it is useful for a mobile merchants table to keep a record of the changes in locations of mobile merchants over a given period of time”), it does not explicitly teach wherein the processor is configured to perform control to change display of the immovable or the movable on the map information in accordance with information of the immovable, a position at which the movable stands, or information of the movable. However, Nordstrom in the analogous art of mechanisms for interfacing customers with mobile vendors teaches this concept. Nordstrom teaches: 

wherein the processor is configured to perform control to change display of the immovable or the movable on the map information in accordance with information of the immovable, a position at which the movable stands, or information of the movable (paragraph 0049, discussing that  the vendor device may periodically provide the server with the current location of the vendor device, which may then be stored in the field 56-11…Thus, the field 56-11 may maintain a relatively accurate current location of the vendor device; paragraph 0062, discussing an example of the user trigger being triggered…Assume that the vendor vehicle [i.e., movable] provides a food type of "Italian" and at 12:00 pm is moving in a direction indicated by an arrow 86. A circle 88 indicates a distance of 300 yards about the location 38-11 of the user device. As the vendor vehicle moves in the direction of the arrow 86, the vendor device continually provides location update messages to the server identifying the current location of the vendor device. As the vendor vehicle moves into the area defined by the circle 88, the server determines that the vendor vehicle satisfies the user trigger criteria, and thus that the user trigger has occurred (i.e., has triggered). The server, based on the user trigger action, automatically generates an IM message identifying the name of the vendor associated with the vendor vehicle and identifying the location of the vendor vehicle, based on the most recent location update received from the vendor device; paragraph 0050, discussing that the current route may comprise a plurality of locations of the vendor device as it moves from one location toward another location; paragraph 0086, discussing real-time geospatial positioning; paragraph 0087, discussing that a vendor online profile is created and the vendor's location information may then be automatically collected in a real-time, continuous manner and stored in a searchable, network-accessible database to allow customers to search for, locate and navigate to the Vendor, often in real time manner; paragraph 0091, discussing that the registered vendors also provide the service provider a mechanism and/or permissions for tracking and monitoring their physical location via GPS or other network or positioning methods. [0092] Methods for real-time geospatial positioning may include, but not be limited to, using a GPS-enabled mobile device connected to a network that is accessible by the service provider or using cellular or other radio transmissions to triangulate the position of the Vendor…[0094] All profile and account data, content, uploads, positioning data or other data about the vendor are stored in a table(s) in a database(s) on a server(s) and is associated with the Vendor's account…[0096] A method of notification may enable a Customer to recognize the Vendor's current status as open for business or currently closed…[0098] the server(s) may also collect, store, analyze and transmit other information about the Vendor including, but not limited to: [0099] Current or past location data,…, or any other information about the Vendor or their Customers that relates to their business activity; paragraph 0115, discussing mapping the Vendor's current location relative to the Customer in a real-time manner using GPS or other positioning methods with the intention of engaging in a business transaction with them; paragraph 0116, discussing a real-time map that indicates where the Vendors currently are located, as well as other information about the Vendor [i.e., This shows changing display of the immovable or the movable on the map information in accordance with the information of the immovable, a position at which the movable stands, or information of the movable] to assist the customer in selecting a Vendor that best meets their search criteria or preferences; paragraphs 0080, 0093, 0459).

Resheff is directed toward a method and system to determine and track locations of mobile merchants, and provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations. Nordstrom relates to mechanisms for interfacing customers with mobile vendors. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Resheff with Nordstrom because the references are analogous art because they are both directed to solutions for providing information related to mobile merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying Resheff to include Nordstrom’s feature for changing display of the immovable or the movable on the map information in accordance with information of the immovable, a position at which the movable stands, or information of the movable, in the manner claimed, would serve the motivation of allowing mobile businesses and their customers to more effectively and efficiently connect and conduct business with each other (Nordstrom at paragraph 0080); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, the Resheff-Nordstrom-Taylor-Karani combination teaches the information display system according to claim 1. Although not explicitly taught by Resheff, Nordstrom in the analogous art of mechanisms for interfacing customers with mobile vendors teaches:

 wherein the processor is further configured to receive people flow information on the map information (paragraph 0126, discussing that the system has the ability to store Customer search queries with the Customers' profile information and, either via manual or automatic methods, analyze these Customer(s) input(s) and search data and generate reports, such as "heat maps", that map Customer locations or search history based on various criteria such as products of interest. The purpose would be to use these heat maps to direct Vendors to the areas of highest potential Customers at the times of day where there has historically been the highest frequency of searches for their product(s) with the intent of maximizing the opportunity for a business transaction; paragraph 0166, discussing that a Vendor that is monitoring for and receives a high number of "Pokes" may thus decide to relocate their business closer to the highest density of Pokes in order to maximize the potential for business transactions; paragraphs 0271-0272, discussing that a Vendor may desire to know which Customers have passed within a certain geographic range within a certain time period to better understand the Customer population. As another example, a Vendor may want to know where all of the Customers that share a certain profile feature(s) (e.g., those that use the system more than 1 time a week or those who earn more than a certain income level) are or were at a given time in order to better position their business near those Customers at a time they may more likely be at that location or in that region; paragraphs 0070, 0133),

determine a recommended business location of the movable based on the people flow information (paragraph 0127, discussing that a specific example would include a Vendor producing a customized heat map showing all the Customers that searched for "pizza" between 11 am and 2 pm within a certain zip code; the intensity of searches for "pizza" might be color coded. The Vendor may choose to position their business at the heart of that zip code during this time in order to maximize the potential of attracting pizza customers; paragraph 0133, discussing “customer maps" that map a specific Customer type that has searched for a particular product category (e.g., users that "reside within a certain geographic zone", or "users that are use the service heavily and are searching for something at this moment", users with a certain income level, etc.)…vendors would use the reports to identify optimal location(s) where high-densities of customers have conducted or are conducting a search for their product or business category, with the purpose of relocating their business to an area of "high intensity" to maximize the opportunity to engage in a business transaction with Customers; paragraphs 0146-0147, discussing that the Vendor may initiate a positioning algorithm tool that extracts the Customer data and calculates an "optimal" location for the Vendor based on particular attributes…Specifically, the algorithm provides recommended coordinates or navigation instructions for the Vendor to best position their mobile business [i.e., movable] as close as possible to the maximum number of customers...A mapping feature may be used to visually assist the Vendor in positioning their vehicle (e.g., a map with icons or other graphic means may help the Vendor locate to the ideal position)…; paragraph 0535: “Algorithm to optimize location”), and 

deliver the determined recommended business location to a business entity possessing the movable (paragraph 0139, discussing a decision tool that assists a Vendor in optimizing their location relative to the greatest number of actual or potential Customers in order to increase the probability of a sales transaction(s) by making it more convenient for Customers (i.e., less walking distance); paragraph 0147, discussing that the algorithm provides recommended coordinates or navigation instructions for the Vendor to best position their mobile business as close as possible to the maximum number of customers [i.e., This shows determining a recommended business location of the movable based on the people flow information]; paragraph 0165, discussing that information transmitted may be in the form of individual or consolidated electronic communications such as text reports, statistics, or visual reports (i.e., heat maps) that allow the vendor to understand how many pokes they have received, what potential Customers have initiated them, where those Customers were or are located, information about those Customers (e.g., frequency of usage or purchase information), and data to help them optimize their location to address as many potential customers as possible (i.e., optimized position algorithms)).

Resheff is directed toward a method and system to determine and track locations of mobile merchants, and provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations. Nordstrom relates to mechanisms for interfacing customers with mobile vendors. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Resheff with Nordstrom because the references are analogous art because they are both directed to solutions for providing information related to mobile merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying Resheff to include Nordstrom’s features for receiving people flow information on the map information, determining a recommended business location of the movable based on the people flow information, and delivering the determined recommended business location to a business entity possessing the movable, in the manner claimed, would serve the motivation of allowing mobile businesses and their customers to more effectively and efficiently connect and conduct business with each other (Nordstrom at paragraph 0080); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, the Resheff-Nordstrom-Taylor-Karani combination teaches the information display system according to claim 8. Although not explicitly taught by Resheff, Nordstrom in the analogous art of mechanisms for interfacing customers with mobile vendors teaches:

wherein the processor is further configured to receive attribute information indicating an attribute of each person included in the people flow information (paragraph 0042, discussing that each user profile comprises data, including user attributes, associated with the user; paragraph 0044, discussing that a user profile may maintain any desired data regarding a user which the service provider finds useful in providing services. A field 54-1 maintains the user name of a respective user…Fields 54-3-54-5 may maintain personal information regarding the user, such as age, sex, and annual income of the user, for example [i.e., the personal information regarding the user, such as age, sex, and annual income of the user corresponds to the attribute information]; paragraph 0067, discussing that the server may access the user profile associated with the user and access one or more defined user attributes, such as the age, sex, income, or product preferences of the user; paragraph 0070), and 

the processor is configured to determine the recommended business location of the movable based on information of the movable, the people flow information, and the attribute information (paragraph 0127, discussing that a specific example would include a Vendor producing a customized heat map showing all the Customers that searched for "pizza" between 11 am and 2 pm within a certain zip code; the intensity of searches for "pizza" might be color coded. The Vendor may choose to position their business at the heart of that zip code during this time in order to maximize the potential of attracting pizza customers; paragraph 0133-0136, discussing “customer maps" that map a specific Customer type that has searched for a particular product category (e.g., users that "reside within a certain geographic zone", or "users that are use the service heavily and are searching for something at this moment", users with a certain income level, etc.). These reports are stored on the server for access by a Vendor for later viewing and/or download). [0135] These reports can also be available in a "real time" manner to Vendors--transmitted directly to a mobile Vendor's mobile device on a regular basis, in real-time or "on-demand". This may include, but not be limited to, text alerts with geographic information indicating where searches are being conducted for their product(s), map-based, real-time heat maps that illustrate when and where searches are being conducted. Vendors would use the reports to identify optimal location(s) where high-densities of customers have conducted or are conducting a search for their product or business category, with the purpose of relocating their business to an area of "high intensity" to maximize the opportunity to engage in a business transaction with Customers searching for their product(s); paragraphs 0146-0147, discussing that the Vendor may initiate a positioning algorithm tool that extracts the Customer data and calculates an "optimal" location for the Vendor based on particular attributes [i.e., This shows that the recommended business location of the movable is determined based on information of the movable, the people flow information, and the attribute information]…Specifically, the algorithm provides recommended coordinates or navigation instructions for the Vendor to best position their mobile business [i.e., movable] as close as possible to the maximum number of customers...A mapping feature may be used to visually assist the Vendor in positioning their vehicle…; paragraph 0165, discussing that information transmitted may be in the form of individual or consolidated electronic communications such as text reports, statistics, or visual reports (i.e., heat maps) that allow the vendor to understand how many pokes they have received, what potential Customers have initiated them, where those Customers were or are located, information about those Customers, and data to help them optimize their location to address as many potential customers as possible; paragraphs 0271-0272, discussing that a Vendor may desire to know which Customers have passed within a certain geographic range within a certain time period to better understand the Customer population. As another example, a Vendor may want to know where all of the Customers that share a certain profile feature(s) (e.g., those that use the system more than 1 time a week or those who earn more than a certain income level) are or were at a given time in order to better position their business near those Customers at a time they may more likely be at that location or in that region; paragraph 0139).

Resheff is directed toward a method and system to determine and track locations of mobile merchants, and provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations. Nordstrom relates to mechanisms for interfacing customers with mobile vendors. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Resheff with Nordstrom because the references are analogous art because they are both directed to solutions for providing information related to mobile merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying Resheff to include Nordstrom’s features for receiving attribute information indicating an attribute of each person included in the people flow information, and determining the recommended business location of the movable based on information of the movable, the people flow information, and the attribute information, in the manner claimed, would serve the motivation of allowing mobile businesses and their customers to more effectively and efficiently connect and conduct business with each other (Nordstrom at paragraph 0080); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 13 the Resheff teaches an information display method (paragraph 0032, discussing a method and system to accurately determine the locations of mobile merchants and then use this information to provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations; paragraphs 0161, 0171).

As per claim 14, the Resheff-Nordstrom-Taylor-Karani combination teaches the information display system according to claim 13. While the Resheff-Nordstrom combination describes identifying hours during which the vendor provides services (Nordstrom at paragraph 0048), the Resheff-Nordstrom combination does not explicitly teach wherein the constant information indicates business hours. However, Taylor in the analogous art of real-time marketplace information systems and methods teaches this concept. Taylor teaches:

 wherein the constant information indicates business hours (paragraph 0057, discussing that the listing for each business includes a thumbnail, which may be a picture or an icon, for example, and some text, which may include a business name, an address, opening times [i.e., constant information indicates business hours], one or more product names, one or more prices,…, etc. Also included in the text, depending on the embodiment, there may be a status update or an indication of whether there is a recent status update or market update in the real-time market update section. The time of the latest status update or market update may also be given, and/or the type of market update).

The Resheff-Nordstrom combination describes features related to information display and mobile merchants management. Taylor relates to a real-time local marketplace information system and method. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Resheff-Nordstrom combination with Taylor because the references are analogous art because they are both directed to solutions for providing information related to merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying the Resheff-Nordstrom combination to include Taylor’s feature for including constant information indicating business hours, in the manner claimed, would serve the motivation of delivering comprehensive and accurate information of businesses to shoppers (Taylor at paragraph 0006); or in the pursuit of enabling shoppers to effectively find, organize and plan their local shopping strategies before going out into the marketplace (Taylor at paragraph 0012); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

29.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Resheff in view of Nordstrom, in view of Taylor, in view of Karani, in further view of Reese et al., Pub. No.: US 2018/0314986 A1, [hereinafter Reese].

As per claim 5, the Resheff-Nordstrom-Taylor-Karani combination teaches the information display system according to claim 4. Resheff further teaches wherein a method of the designation of the date and time includes an input method (paragraph 0161, discussing that typically, the date of interest is the present date, and may also include a time of day, such as the present time of day...For example, a customer might specify, through a user interface [i.e., input method] that they would like to be alerted about the actual and/or predicted location of a particular mobile merchant, minutes, hours, days, weeks, months, or even years in advance; paragraph 0171, discussing that a customer may indicate one or more dates/times of interest through a user interface…a customer may also submit a query manually, for instance, through a user interface…, and data regarding the location of one or more mobile merchants may then be retrieved from the mobile merchants tables and provided to the customer upon request).

While the Resheff-Nordstrom-Taylor-Karani combination teaches wherein a method of the designation of the date and time includes an input method (Resheff, paragraphs 0161, 0171), the Resheff-Nordstrom-Taylor-Karani combination does not explicitly teach that a method of the designation of the date and time includes a scroll method, and a preview method. However, Reese in the analogous art of business analytics teaches this concept. Reese teaches: 

a scroll method, and a preview method (paragraph 0105, discussing that FIG. 6 illustrates an example promotion generation interface…The user interface 600 provides estimated reach information 603 that provides an estimate for the number of covers and amount of revenue gained by pursuing the selected promotion. Finally, the user interface 600 includes a preview widget 604 [i.e., preview method] that allows a user to preview a content display; paragraph 0106, discussing that upon receiving the settings from the widgets, the driver sub-module 300 invokes the reach prediction sub-module 303 to calculate the estimated number of covers and revenue obtained from using a promotion with the specified settings [i.e., As shown in FIG. 7, the user can specify a date]. Thus, the estimated reach information may be modified in real time as the user adjusts settings via the widgets. In an embodiment when the user is satisfied with the settings and predicted reach of the promotion, the preview widget 604 [i.e., preview method] may be selected to generate the display depicted in FIG. 7; paragraph 0104, discussing that FIG. 11 illustrates another example mobile computer screen display that is programmed to display currently booked covers for a particular restaurant. In an embodiment, screen display 1100 comprises a type data panel 1102 and a time data panel 1108…The time data panel 1108 may indicate the number of covers booked per time slot from among a plurality of time slots and may be organized as a scrollable widget [i.e., scrolling method] to permit viewing other time slots by using a dragging, swiping or other touch screen movement gesture). 
The Resheff-Nordstrom-Taylor-Karani combination describes features related to information display and merchant information management. Reese relates to computer-implemented techniques for automatically calculating proposed content displays with forecasted results. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Resheff-Nordstrom-Taylor-Karani combination with Reese because the references are analogous art because they are both directed to solutions for providing information related to merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying the Resheff-Nordstrom-Taylor-Karani combination to include Reese’s features for including a scroll method, and a preview method, in the manner claimed, would serve the motivation of developing effective content displays to reach potential customers (Reese at paragraph 0042); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

30.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Resheff in view of Nordstrom, in view of Taylor, in view of Karani, in further view of Christian et al., Pub. No.: US 2015/0379531 A1, [hereinafter Christian].

As per claim 10, the Resheff-Nordstrom-Taylor-Karani combination teaches the information display system according to claim 9. Resheff further teaches wherein the processor is further configured to: receive sales information indicating information on sales including a business location, business hours, and sales (paragraph 0003, discussing determining the merchant's location, and the merchant's hours of operation; paragraph 0049, discussing that mobile merchant data provided to customers by mobile merchant data provider module may include data such as, but not limited to, current, predictive, and/or historical location data associated with mobile merchants, ratings and reviews associated with mobile merchants, a listing of products or services provided by mobile merchants, prices associated with the products or services provided by mobile merchants,…, data regarding expected wait times at mobile merchants, data relating to offers such as coupons, or data regarding sales associated with mobile merchants; paragraph 0172). 

Resheff does not explicitly teach predict predicted sales at the recommended business location based on the people flow information and the sales information, and the processor is configured to deliver the predicted sales to the business entity possessing the movable. However, Christian in the analogous art of systems and methods for management of mobile business profitability teaches these concepts. Christian teaches:

predict predicted sales at the recommended business location based on the people flow information and the sales information (paragraph 0008, discussing a system and method that allows mobile food businesses to compile sales data and determine locations that are most profitable. Collecting, organizing, and analyzing data generated in this manner may help mobile food businesses optimize routes; paragraph 0009, discussing a system and method for tracking business input data related to mobile food businesses including, but not limited to, sales [i.e., sales information], orders, revenue, location,…, and day of the week…The profitability location engine may be configured to display output prediction data in the form of a report or map, for example, that indicates one or more locations as being profitable for the mobile food business…Lastly, the profitability location engine may be configured to compile a profitability map based on the locations of the mobile food business for the past week, month, year, and the like, and indicates an estimated profit at the various locations [i.e., This suggests predicting predicted sales at the recommended business location based on the sales information]; paragraph 0041, discussing identifying areas of maximum or increased profitability for the mobile business user. Once the profitability location engine has received the business input data, additional input data related to the business input data may be generated. The additional input data may include, but is not limited to, location data, traffic data,…, historical data, other business data, and the like; paragraph 0061, discussing that in addition to the various indicators provided on the user interface 302 for the mobile business user, the map may also indicate the traffic conditions with color-coded indicators. The traffic conditions and corresponding indicators may be provided by the traffic estimator to the mobile business user's mobile device. The indicators 340 may be displayed as a first color (e.g., green) indicating that the area on the map has little to no traffic. However, if the area on the map has heavy traffic for example, the indicators 340 may be displayed as a second color…The map 312 provides the mobile business user a visual display of the various traffic patterns surrounding the profitable business locations…Knowing the various traffic patterns near the current location of the mobile business user may help to make an informed decision as to where to set up…The mobile business user may want to set up in an area showing indicators of heavy traffic due to the potentially increased business traffic; paragraph 0066, discussing that if the profitability location engine determines a change in the business input data, the profitability location engine returns to process block 204 to receive the revised business input data. The profitability location engine may generate the addition input data based on the revised input data. The process flow continues until the profitability location engine transmits the report to the mobile business user; paragraph 0072, discussing that the mobile business user could retrieve a performance chart for a particular set up location that they have frequently visited over the past 30 days, for example. Thus, the mobile business user can see, graphically, which days were more profitable than others and what the traffic conditions were like to help make an informed decision as to where to set up the mobile food business; paragraph 0043), and 

the processor is configured to deliver the predicted sales to the business entity possessing the movable (paragraph 0009, discussing that the profitability location engine may further be configured to provide the mobile food business with a daily or weekly route, for example, to instruct the business owner where to go at a given time or day that will be most profitable. Lastly, the profitability location engine may be configured to compile a profitability map based on the locations of the mobile food business for the past week, month, year, and the like, and indicates an estimated profit at the various locations; paragraph 0010, discussing that the profitability location engine receives business input data associated with a business of the one or more one mobile business users and generates output prediction data. The output prediction data includes at least one profitable location for the one or more mobile business users. A report is displayed by the profitability location engine and includes the at least one profitable location for the one or more mobile business users; paragraph 0071, discussing that the profitability location engine may further be configured to display a performance chart or profitability map for the mobile business user that indicates past performance and/or profitability by one or more of location, traffic, day, and time of day. The performance chart may be generated by the profitability location engine using the historical business input data corresponding to the mobile business user and stored on the remote content source. The performance chart may include, but is not limited to, gross sales, name of location,…, average traffic conditions, most profitable time of day, and most profitable day of week. In addition, the performance chart may correspond to the mobile business user's locations for a specified time period. For example, the profitability map may be based on the mobile business's locations for the past week, month, year, etc.).

The Resheff-Nordstrom-Taylor-Karani combination describes features related to information display and merchant information management. Christian relates to a system and method for management of mobile business profitability. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Resheff-Nordstrom-Taylor-Karani combination with Christian because the references are analogous art because they are both directed to solutions for providing information related to merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying the Resheff-Nordstrom-Taylor-Karani combination to include Christian’s features for predicting predicted sales at the recommended business location based on the people flow information and the sales information, and delivering the predicted sales to the business entity possessing the movable, in the manner claimed, would serve the motivation of allowing food truck businesses to use historical data on which to base management decisions, thereby allowing mobile business to maximize profits (Christian at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

31.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Resheff in view of Nordstrom, in view of Taylor, in view of Karani, in view of Christian, in further view of Natarajan et al., Pub. No.: US 2017/0124547 A1, [hereinafter Natarajan].

As per claim 11, the Resheff-Nordstrom-Taylor-Karani-Christian combination teaches the information display system according to claim 10. The Resheff-Nordstrom-Taylor-Karani combination does not explicitly teach wherein the processor is configured to predict the predicted sales at the recommended business location based on the information of the movable, the people flow information, the attribute information, and the sales information. Christian in the analogous art of systems and methods for management of mobile business profitability teaches:

wherein the processor is configured to predict the predicted sales at the recommended business location based on the information of the movable, the people flow information, and the sales information (paragraph 0008, discussing a system and method that allows mobile food businesses to compile sales data and determine locations that are most profitable. Collecting, organizing, and analyzing data generated in this manner may help mobile food businesses optimize routes; paragraph 0009, discussing a system and method for tracking business input data related to mobile food businesses including, but not limited to, sales [i.e., sales information], orders, revenue, location,…, and day of the week…The profitability location engine may be configured to display output prediction data in the form of a report or map, for example, that indicates one or more locations as being profitable for the mobile food business…Lastly, the profitability location engine may be configured to compile a profitability map based on the locations of the mobile food business [i.e., information of the movable] for the past week, month, year, and the like, and indicates an estimated profit at the various locations [i.e., This suggests predicting the predicted sales at the recommended business location based on the sales information]; paragraph 0041, discussing identifying areas of maximum or increased profitability for the mobile business user. Once the profitability location engine has received the business input data, additional input data related to the business input data may be generated. The additional input data may include, but is not limited to, location data, traffic data,…, historical data, other business data, and the like; paragraph 0061, discussing that in addition to the various indicators provided on the user interface 302 for the mobile business user, the map may also indicate the traffic conditions with color-coded indicators. The traffic conditions and corresponding indicators may be provided by the traffic estimator to the mobile business user's mobile device. The indicators 340 may be displayed as a first color (e.g., green) indicating that the area on the map has little to no traffic. However, if the area on the map has heavy traffic for example, the indicators 340 may be displayed as a second color…The map 312 provides the mobile business user a visual display of the various traffic patterns surrounding the profitable business locations…Knowing the various traffic patterns near the current location of the mobile business user may help to make an informed decision as to where to set up…The mobile business user may want to set up in an area showing indicators of heavy traffic due to the potentially increased business traffic; paragraph 0071, discussing that the profitability location engine may further be configured to display a performance chart or profitability map for the mobile business user that indicates past performance and/or profitability by one or more of location, traffic, day, and time of day. The performance chart may be generated by the profitability location engine using the historical business input data corresponding to the mobile business user and stored on the remote content source. The performance chart may include, but is not limited to, gross sales, name of location,…, average traffic conditions, most profitable time of day, and most profitable day of week…;paragraph 0072, discussing that the mobile business user could retrieve a performance chart for a particular set up location that they have frequently visited over the past 30 days, for example. Thus, the mobile business user can see, graphically, which days were more profitable than others and what the traffic conditions [i.e., people flow information] were like to help make an informed decision as to where to set up the mobile food business; paragraphs 0010, 0043).

The Resheff-Nordstrom-Taylor-Karani combination describes features related to information display and merchant information management. Christian relates to a system and method for management of mobile business profitability. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Resheff-Nordstrom-Taylor-Karani combination with Christian because the references are analogous art because they are both directed to solutions for providing information related to merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying the Resheff-Nordstrom-Taylor-Karani combination to include Christian’s features for predicting the predicted sales at the recommended business location based on the information of the movable, the people flow information, and the sales information, in the manner claimed, would serve the motivation of allowing food truck businesses to use historical data on which to base management decisions, thereby allowing mobile business to maximize profits (Christian at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Resheff-Nordstrom-Taylor-Karani-Christian combination teaches predicting the predicted sales at the recommended business location, it does not explicitly teach that the prediction is based on the attribute information. However, Natarajan the analogous art of mobile retail systems teaches this concept. Natarajan teaches:

predict the predicted sales at the recommended business location based on the attribute information (paragraph 0005, discussing systems, apparatuses and methods pertaining to enhancing customer experience through the distribution of mobile sales vehicles; paragraph 0031, discussing that the assigned location that a sales vehicle is assigned is typically selected based on multiple factors. Many of the factors are dependent on geographic and/or location demographic information and/or population demographic information; paragraph 0032, discussing that the location demographic information can include information about multiple different potential locations to which one or more sales vehicles 100 could be directed…The location demographic information can further include an assigned location of the potential locations to which the sales vehicle is assigned to be located. The location demographics information includes information that are predicted to have an effect on potential sales through a sales vehicle…; paragraph 0033, discussing that the population demographics information can include information about individuals and/or groups of individuals that can have an effect on potential sales through a sales vehicle. Further, the population demographics may be associated with location demographic information. The population demographic information can include information about numerous potential customers that have a relationship with a location being evaluated and that typically can have an effect on predicting potential sales. For example, numerous customer profiles can be maintained with information including one or more of, but not limited to, a customer's residence address, a customer's work address, one or more delivery addresses utilized by a customer, locations of one or more shopping facilities the customer regularly visits, estimated and/or known routes of travel, customer's purchase history information, purchase history that appears to be impulse purchases, historical purchases from a sales vehicle 100, customer's age, customer's gender, number and/or age of other family members, and other such information; paragraph 0034).

The Resheff-Nordstrom-Taylor-Karani-Christian combination describes features related to information display and merchant information management. Natarajan relates to a mobile retail systems and methods of distributing and stocking the mobile retail systems. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Resheff-Nordstrom-Taylor-Karani-Christian combination with Natarajan because the references are analogous art because they are both directed to solutions for providing information related to merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying the Resheff-Nordstrom-Taylor-Karani-Christian combination to include Natarajan’s feature for predicting the predicted sales at the recommended business location based on the attribute information, in the manner claimed, would serve the motivation of enhancing customer experience through the distribution of mobile sales vehicles (Natarajan at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

32.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Resheff in view of Nordstrom, in view of Taylor, in view of Karani, in further view of Dermer et al., Pub. No.: US 2013/0197949 A1, [hereinafter Dermer].

As per claim 12, the Resheff-Nordstrom-Taylor-Karani combination teaches the information display system according to claim 1. While Resheff describes changing a business location based on the availability and cost of real estate in a particular neighborhood (paragraph 0145), the Resheff-Nordstrom-Taylor-Karani combination does not explicitly teach wherein the processor is further configured to receive shop opening information indicating information on a request for shop opening as information including a location, hours, and service content of a shop a business entity desires to open; notify the business entity of availability based on the shop opening information and judgement information indicating information for judging location availability, and perform navigation for a required procedure when notifying the business entity that the location is available. However, Dermer in the analogous art of food truck lot reservation systems teaches these concepts. Dermer teaches:

wherein the processor is further configured to receive shop opening information indicating information on a request for shop opening as information including a location, hours, and service content of a shop a business entity desires to open (paragraph 0005, discussing that  in certain areas, food trucks may reserve a lot in order to sell food in a desired location; paragraph 0046, discussing that the lot availability tracking tools may enable lot managers to apply automated booking rules to their reservations. For example, a lot manager may only want one food truck serving a particular cuisine at one time, so if a food truck selling pizza [i.e., service content of a shop the business entity desires to open]  has already been booked, another food truck selling pizza may not be reserved a lot for that time slot [i.e., hours]. In another example, a lot manger may only allow a vendor to reserve a lot for two consecutive weeks. These examples, like others provided herein, are for illustrative purposes and it is contemplated that various booking rules may be implemented by a lot manager; paragraph 0012);

notify the business entity of availability based on the shop opening information and judgement information indicating information for judging location availability (paragraph 0045, discussing that the lot availability tracking tools may be used to reserve lots through an online interface that facilitates booking, making booking quicker and easier with less, or no, manual interaction between the vendors and the lot managers. The lot availability tracking tools may operate in real-time, with instantaneous updates, so that vendors may see only the available lots at that particular moment in time [i.e., notify the business entity of availability based on the shop opening information and judgement information indicating information for judging location availability]. Vendors may view information about available lots and reserve lots using an online shopping cart…; paragraph 0046, discussing that the lot availability tracking tools may enable lot managers to apply automated booking rules [i.e., judgement information] to their reservations. For example, a lot manager may only want one food truck serving a particular cuisine at one time, so if a food truck selling pizza has already been booked, another food truck selling pizza may not be reserved a lot for that time slot [i.e., shop opening information]. In another example, a lot manger may only allow a vendor to reserve a lot for two consecutive weeks. These examples, like others provided herein, are for illustrative purposes and it is contemplated that various booking rules may be implemented by a lot manager), and 

perform navigation for a required procedure when notifying the business entity that the location is available (paragraph 0014, discussing that the system may also support an Internet-based order processing system to facilitate the payment of association fees and/or lot reservation fees; paragraph 0054, discussing that vendors may use the mobile food management system to view information about available lots and reserve lots using an online shopping cart. The system may also offer lots at a market-clearing price so that the price of the lots may be calibrated and made available to vendors on a real-time basis. The market-clearing price may be determined, for example, based on the demand for that particular lot and the supply of spaces available in the lot; paragraph 0056, discussing that the first step of the method is to determine the number of lots available. The second step is to receive bids for the lots. The third step is to determine the demand for the lots. The system may determine the demand for the lots by counting the number of bids made for the lots, and perhaps even keep track of inquiries made about the lots. The fourth step is to calculate the market-clearing price based on the number of lots and number of bids received. Once the market-clearing price has been determined, the fifth step is to assign the lots a market-clearing price...; paragraph 0061, discussing that FIGS. 5-7 illustrate other functions of the mobile food management system 10. FIG. 5 illustrates the lot reservation method in which a vendor may reserve a lot from the lot manager. In the first step, the vendor may view which lots are available. In the second step, the vendor may view the price of the desired available lot, or spot within the lot if the spots have been specifically described or identified on a map of the lot that the lot owner may use the mobile food management system to design and describe, which may be determined from the market-clearing price method. Alternatively or additionally, the price may include a reserve price option or ‘buy it now’ overpayment option. In the third step, the vendor may reserve a desired lot…In the fourth and final step, the vendor may pay for the desired lot. Once a vendor reserves a lot, it will be instantaneously removed from the list of available lots so that other vendors may only view lots that have not already been reserved and paid for; paragraph 0064, discussing that in one embodiment of the mobile food management system, the lot availability tracking tools, the data and records management tools, the schedule management tools, and the communication tools  are adapted to provide an automated food truck lot booking system; paragraphs 0018, 0019, 0065).

The Resheff-Nordstrom-Taylor-Karani combination describes features related to information display and merchant information management. Dermer relates to a mobile food management system. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Resheff-Nordstrom-Taylor-Karani combination with Dermer because the references are analogous art because they are both directed to solutions for providing information related to merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying the Resheff-Nordstrom-Taylor-Karani combination to include Dermer’s features for receiving shop opening information indicating information on a request for shop opening as information including a location, hours, and service content of a shop a business entity desires to open; notifying the business entity of availability based on the shop opening information and judgement information indicating information for judging location availability, and performing navigation for a required procedure when notifying the business entity that the location is available, in the manner claimed, would serve the motivation of allowing mobile vendors to benefit from improved ability to reserve, pay for, and use lots, as well as manage data, communicate with current and potential customers, trade associations, and one another, as well as comply with municipal regulations (Dermer at paragraph 0002); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, the Resheff-Nordstrom-Taylor-Karani-Dermer combination teaches the information display system according to claim 12. While Resheff describes tracking and predicting the locations of mobile merchants (paragraph 0006),  and Nordstrom describes generating an IM message identifying the location of the vendor vehicle based on the most recent location update received from the vendor device (paragraph 0062), the Resheff-Nordstrom-Taylor-Karani combination does not explicitly teach wherein the variable information indicates a moving destination of the movable. However, Dermer in the analogous art of food truck lot reservation systems teaches this concept. Dermer teaches:

wherein the variable information indicates a moving destination of the movable (paragraph 0048, discussing that the data and records management tools of the mobile food management system may allow the mobile food vendor to collect, organize, and analyze data generated in the course of their business. Since the mobile food vendors are often changing their locations and cuisines, the mobile food management system allows them to optimize their schedules using various schedule management tools 32, such as calendars and notification systems, so that they may successfully run their business; paragraph 0062, discussing that FIG. 6 illustrates the menu updating method in which the vendor may update a real time list of available food for customers. In the first step, the system determines the location and food available at that given time...In the second step, the vendor  may upload the location and menu on the sharing site…Once the vendor  changes location, the location will be changed [i.e., This shows that the variable information indicates a moving destination of the movable] on the schedule. If there are any other changes, such as new items or removal of a location, those changes will be made available to the website in real-time. In the third and final step, the information on the sharing site will be constantly updated in real-time).

The Resheff-Nordstrom-Taylor-Karani combination describes features related to information display and merchant information management. Dermer relates to a mobile food management system. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Resheff-Nordstrom-Taylor-Karani combination with Dermer because the references are analogous art because they are both directed to solutions for providing information related to merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying the Resheff-Nordstrom-Taylor-Karani combination to include Dermer’s feature for including variable information indicating a moving destination of the movable, in the manner claimed, would serve the motivation of allowing mobile vendors to benefit from improved ability to reserve, pay for, and use lots, as well as manage data, communicate with current and potential customers, trade associations, and one another, as well as comply with municipal regulations (Dermer at paragraph 0002); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

33.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Resheff in view of Nordstrom, in view of Taylor, in view of Karani, in view of Dermer, in further view Coulombe et al., Patent No.: US 9,060,248 B1, [hereinafter Coulombe].

As per claim 16, the Resheff-Nordstrom-Taylor-Karani-Dermer combination teaches the information display system according to claim 15. While Resheff describes providing predictions as to where the mobile merchants will be at a given time (paragraphs 0009, 0023), the Resheff-Nordstrom-Taylor-Karani-Dermer combination does not explicitly teach wherein the hardware processor is further configured to perform the control to display information indicating a movement starting time of the movable or information indicating an estimated arrival time of the movable at the moving destination of the moveable. However, Coulombe in the analogous art of mobile business tracking systems teaches this concept. Coulombe teaches:

wherein the hardware processor is further configured to perform the control to display information indicating a movement starting time of the movable or information indicating an estimated arrival time of the movable at the moving destination of the moveable (col. 1, lines 34-38, discussing that the system also predicts an estimated time of arrival (ETA) of the mobile business [i.e., movable] at a third location based at least on the second location. Next, the system notifies the set of mobile clients of the ETA of the mobile business at the third location [i.e., This shows displaying information indicating an estimated arrival time of the movable at the moving destination of the moveable]; col. 3, lines 8-15, discussing that a mobile food truck may be positioned at different spots around a city during a business day. Hence, it is desirable for clients to keep track of the movement and location of the mobile food truck; col. 3, lines 32-37, discussing that the server is also configured to predict an estimated time of arrival (ETA) of the mobile business at a new location before the mobile business arrives at the new location; col. 6, lines 9-26).

The Resheff-Nordstrom-Taylor-Karani-Dermer combination describes features related to information display and merchant information management. Coulombe relates to systems for providing location-based services to mobile devices and tracking mobile businesses. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile businesses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Resheff-Nordstrom-Taylor-Karani-Dermer combination with Coulombe because the references are analogous art because they are both directed to solutions for providing information related to merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying the Resheff-Nordstrom-Taylor-Karani-Dermer combination to include Coulombe’s feature for displaying information indicating an estimated arrival time of the movable at the moving destination of the moveable, in the manner claimed, would serve the motivation of enabling customers to keep track of the movement and location of the mobile food truck (Coulombe at col. 3, lines 10-13), or in the pursuit of allowing users to make more informed decisions quickly by visualizing business data related to the arrival time at a particular location; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, the Resheff-Nordstrom-Taylor-Karani-Dermer-Coulombe combination teaches the information display system according to claim 16. Although not explicitly taught by Resheff, Nordstrom in the analogous art of mechanisms for interfacing customers with mobile vendors teaches wherein the hardware processor is further configured to perform the control to display information indicating that the movable is moving (paragraph 0050, discussing identifying a current route of the vendor device; paragraph 0062, discussing that an example of the user trigger 80 being triggered will now be provided. FIG. 10 is another block diagram of the exemplary system 10... Referring now to FIG. 10, assume that the user 14-1 is at a location 38-11 in the region 12. The user device 16-1 has provided the current location of the user device 16-1 to the server 24, which has stored the current location in the field 54-7 of the user profile 32-1 associated with the user 14-1. Assume that the vendor vehicle 18 provides a food type of "Italian" and at 12:00 pm is moving in a direction indicated by an arrow 86 [i.e., This shows displaying information indicating that the movable is moving]; FIG. 10).

Resheff is directed toward a method and system to determine and track locations of mobile merchants, and provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations. Nordstrom relates to mechanisms for interfacing customers with mobile vendors. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Resheff with Nordstrom because the references are analogous art because they are both directed to solutions for providing information related to mobile merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying Resheff to include Nordstrom’s feature for displaying information indicating that the movable is moving, in the manner claimed, would serve the motivation of allowing mobile businesses and their customers to more effectively and efficiently connect and conduct business with each other (Nordstrom at paragraph 0080); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Examiner notes that Coulombe, in addition to Nordstrom as cited above, also teaches: wherein the hardware processor is further configured to perform the control to display information indicating that the movable is moving (col. 3, lines 8-15, discussing that a mobile food truck, a kiosk, or any other moving business can change their location from place to place. For example, a mobile food truck may be positioned at different spots around a city during a business day. Hence, it is desirable for clients to keep track of the movement and location of the mobile food truck…; col. 3, lines 18-21, discussing that using a combination of server-side processing and a unique client-side application, the geofence of the mobile business is constantly updated as its coordinates vary with the movement of the mobile business; col. 4, lines 44-47, discussing that a respective wireless client can receive dynamic geofence updates and attributes associated with mobile business from server 102; col. 5, lines 8-16, discussing that  mobile business 106 can constantly update its location to server 102 as its coordinates vary, e.g., when mobile business 106 is in the process of traveling; col. 6, lines 42-45, discussing that a schedule of the next stops which is dynamically adjusted based on actual movement of mobile vendor to ensure accurate information is passed along to clients; col. 6, lines 61-63, discussing that the server can constantly update the dynamic geofence for the mobile business and notify the set of mobile clients of the updated location of the mobile business).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Varma et al., Patent No.: US 10,217,130 B1  –  describes presenting information about the merchants present at events, the locations of the merchants relative to one another, a map of the merchants at the event, real-time status updates from merchants, wait-times (e.g., at various merchant stalls/booths/trucks/locations).
B.	Galloway et al., Pub. No.: US 2015/0229718 A1 – describes that the different data types that the server can provide are static data types and dynamic data types. Further describes a map example that has two different POIs, one that in this example only needs static data types, and another that in this example needs both static and dynamic data types. 
C.	Mercer et al., Pub. No.: US 2009/0210441 A1 – describes presenting static and dynamic data corresponding to an entity within an application on a mobile device.
D.	Akin, Patent No.: US 10,242,376 B2 – describes methods and systems for dynamically routing a mobile sales operation.
E.	Mahinkanda et al., Pub. No.: US 2014/0193084 A1 – describes that restaurants can display their menu specials on a screen and change the displays at specific hours; for example, corresponding to breakfast, lunch, and dinner services. 
F.	Falcone et al., Pub. No.: US 2014/0330739 A1 – describes that an operator of a food delivery truck may plan on serving a business market for weekday lunch and coffee break services, and serving a consumer market for evening dinner services.
G.	Bourne, Pub. No: US 2009/0192702 A1 – describes a situation-aware personal information management for a mobile device.
H.	Grundhoefer et al., Pub. No.: US 2021/0097714 A1 – describes a food truck could move to different locations for breakfast, lunch, and dinner. 
I.	Kaiman et al., Pub. No.: US 2017/0332200 A1 – describes providing users with time-sensitive information about current locations of mobile businesses.
J.	Slep, Pub. No.: US 2014/0372420 A1 – describes a map based search result for the ice cream truck [i.e., movable] may include a map having a marker (e.g., an icon depicting a car) at a current location of the ice cream truck and a path indicative of the expected route for the ice cream truck and/or markers that identify locations along the route and expected times of arrival of the mobile business at those locations [i.e., This shows displaying information indicating an estimated arrival time of the movable at the moving destination of the moveable].
K.	Bell, Pub. No.: US 2019/0205856 A1 – describes that contextual data can include a change in the time of day from a time corresponding to the breakfast menu to a time corresponding to a lunch menu.
L.	M. A. Habib, M. A. Rakib and M. A. Hasan, "Location, time, and preference aware restaurant recommendation method," 2016 19th International Conference on Computer and Information Technology (ICCIT), 2016, pp. 315-320 – describes estimating realistic recommendation scores for the restaurants in a given geospatial range.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683